Citation Nr: 0026636	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-14 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an eye disorder, to 
include as secondary to the veteran's service-connected 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

3.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





INTRODUCTION

The veteran served on active military duty from December 1972 
to December 1976.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in Atlanta, Georgia (hereinafter RO).


FINDINGS OF FACT

1.  In an October 1996 rating decision, the RO denied 
entitlement to service connection for an eye disorder, to 
include as secondary to the veteran's service-connected 
hypertension; whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss, and to an 
increased rating for hypertension.  The veteran was informed 
of the RO's decision in a letter dated October 23, 1996.

2.  In response to a timely filed notice of disagreement, a 
statement of the case addressing these issues was mailed to 
the veteran on May 22, 1998.

3.  A substantive appeal pertaining to these issues was not 
received within 60 days from the date of mailing of the 
statement of the case or within a year from the RO's October 
1996 notice letter.

4.  In a letter to the veteran from the VA, dated January 13, 
2000, the veteran was informed that the Board had raised the 
issue of the timeliness of his substantive appeal regarding 
the issues of entitlement to service connection for an eye 
disorder, to include as secondary to the veteran's 
service-connected hypertension; whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and to an increased rating for hypertension.  He was given 60 
days to present a written argument, 

submit additional evidence relevant to jurisdiction or to 
request a hearing.  The veteran did not respond.


CONCLUSION OF LAW

A substantive appeal pertaining to the issues of entitlement 
to service connection for an eye disorder, to include as 
secondary to the veteran's service-connected hypertension; 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss, and to an increased 
rating for hypertension was not timely received. 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a decision by the RO denying a benefit, a 
veteran will be afforded a period of 60 days from the date 
the statement of the case is mailed to him, or the remainder 
of the one-year period from the date of mailing of 
notification to the veteran relative to the determination 
being appealed, whichever ends later, in order to file his 
formal appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 
20.302(b).

The record reflects that a rating decision entered by the RO 
in October 1996, of which the veteran was notified in 
correspondence from the RO dated October 23, 1996, denied 
entitlement to service connection for an eye disorder, to 
include as secondary to the veteran's service-connected 
hypertension; whether new and material evidence has been 
submitted to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss, and to an 
increased rating for hypertension.  Thereafter, in response 
to a notice of disagreement received from the veteran, a 
statement of the case pertaining to these issues was mailed 
to the veteran on May 22, 1998.  The expiration date for 
filing a substantive appeal, pursuant to the provisions of 38 
C.F.R. § 20.302(b), was July 22, 1998, such date being 60 
days 

following the RO's issuance of the statement of the case.  
However, the substantive appeal was not received by the RO 
until September 1, 1998.  There is not a request of record 
from the veteran for an extension of time, in accordance with 
38 C.F.R. § 20.303 (1999).  Further, in a letter dated 
January 13, 2000, the VA informed the veteran that he had 
failed to submit a timely substantive appeal regarding the 
issues of entitlement to service connection for an eye 
disorder, to include as secondary to the veteran's 
service-connected hypertension; whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and to an increased rating for hypertension within 60 days of 
the May 1998 statement of the case or within one year of the 
RO's October 23, 1996 notice letter, and that the issue of 
whether he had filed a timely substantive appeal with respect 
to these issues was raised.  The veteran was given 60 days 
from January 13, 2000, to submit written argument, additional 
evidence relevant to jurisdiction or to request a hearing on 
the question of timeliness of his appeal.  The VA did not 
receive a response.  Therefore, in the absence of receipt of 
a timely substantive appeal pertaining to the RO's October 
1996 denial of entitlement to service connection for an eye 
disorder, to include as secondary to the veteran's 
service-connected hypertension; whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and to an increased rating for hypertension, the Board is 
without jurisdiction to entertain an appeal of such claims.  
See Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Accordingly, 
the claims for entitlement to service connection for an eye 
disorder, to include as secondary to the veteran's 
service-connected hypertension; whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and to an increased rating for hypertension are dismissed.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.


ORDER

The claims of entitlement to service connection for an eye 
disorder, to include as secondary to the veteran's 
service-connected hypertension; whether new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for bilateral hearing loss, 
and to an increased rating for hypertension are dismissed.



		
	JOY A. MCDONALD
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 

